DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed October 21st, 2021 has been entered. Claims 1-7, 9-17 and 19-22 are pending. Claims 1, 11, 16 and 19 have been amended; claims 8 and 18 have been canceled and claims 21-22 have been added by the Applicant.
Allowable Subject Matter
Claims  1-7, 9-17 and 19-22 are allowed.
Applicant's amendments and arguments filed October 21st 2021 were fully considered and are persuasive.
Independent claims 1, 11 and 16 now contain the subject matter indicated as allowable in the previous Office Action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art fails to teach or show, alone or in combination the claimed electromechanical actuator, comprising an elastomeric diaphragm unit arranged between the body and the cove; and a cap inserted between the electrically insulating cover the elastomeric diaphragm unit for fixing the position of the elastomeric diaphragm unit relative to the electrically insulating cover in a longitudinal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833